Citation Nr: 0032365	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-16 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel






INTRODUCTION

The appellant had nearly continuous active duty from April 
1945 to August 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted pension benefits and 
denied entitlement to special monthly pension.  A July 1999 
rating action granted special monthly pension based on 
housebound status, but denied special monthly pension based 
on the veteran's need or regular aid and attendance.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The evidence shows that the veteran's disabilities and age 
prevent him from caring for his daily personal needs 
without the assistance of others on a regular basis.  He 
is unable to protect himself from hazards or dangers 
incident to his daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for regular aid and attendance of another person 
have been met. 38 U.S.C.A. §§ 1502(b), 5107(a)  (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.314, 3.351, 3.352  (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board notes that VA has a duty to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a recent VA examination and 
that the RO gathered all medical records and reports that the 
veteran indicated were available.  The veteran has not 
indicated that there is any other relevant evidence available 
but not yet of record.  Overall, the Board finds that no 
further assistance is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran filed his claim seeking special monthly pension 
in December 1998.

The veteran filed two forms VSO 3 in December 1998.  These 
records indicate that that veteran was suffering from end-
stage chronic obstructive pulmonary disease and 
cardiomyopathy.  These two physician's reports indicate that 
the veteran is able to dress and undress himself, is not 
bedridden, is able to attend to the wants of nature, is able 
to keep himself clean, is not blind, and is physically and 
mentally able to protect himself in his daily environment.

An additional form VSO 3 was completed by one of these same 
physicians in May 1999 which indicated that the veteran is 
unable to walk unassisted, is unable to keep himself clean, 
and is not able to physically and mentally protect himself in 
his daily environment.  The physician did indicate that the 
veteran was not bedridden, was not blind, and is able to 
dress and undress himself.

The most recent medical evidence is a June 1999 VA aid and 
attendance examination report.  The report indicates that the 
veteran was not bedridden, was not hospitalized and his 
vision was not 5/200 or worse.  The veteran became weak from 
walking and became dizzy and experienced severe shortness of 
breath.  For clinical history purposes, it was indicated that 
the veteran was unable to take care of himself or travel 
beyond the premises of his home without being accompanied by 
an able-bodied person.  The veteran was able to feed himself, 
fasten buttons, bathe himself, shave and toilet.  He was 
reportedly unable to cook, take out the trash or climb 
stairs.  Physical examination revealed that the veteran had 
poor balance and poor propulsion.  The veteran had pain on 
motion of the lumbar spine and could walk approximately 100 
feet without assistance.

III.  Analysis

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person.  See 38 C.F.R. § 3.314(b)(3) (2000).

"Aid and attendance" means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b) (2000).  A veteran is 
considered in need of regular aid and attendance if he or 
she:  (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or, (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  38 
C.F.R. 
§ 3.351(c) (2000).  Section 3.352(a) indicates that the 
following criteria are accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a) (2000).

A person will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a)  (1999).  
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  Id.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a) (2000).  Moreover, determinations that he 
is so helpless, as to be in need of regular aid and 
attendance, will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.

In this case, the evidence is somewhat in conflict regarding 
the veteran's need for aid and assistance of another person 
and the veteran's capabilities.  However, resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that the veteran does meet the criteria for special monthly 
pension based on the need for aid and attendance of another.  
Based on the evidence the Board concludes that the veteran is 
not blind, does not have vision of 5/200 or less and is not a 
patient in a nursing home.  See 38 C.F.R. § 3.351(c)(2) 
(2000).  The Board also finds that the appellant is not 
bedridden since he can walk and travel with some difficulty.  
See 38 C.F.R. § 3.352(a) (2000).  However, the Board finds 
that the veteran does meet the criteria under 38 C.F.R. 
§ 3.352(a) to establish a need for aid and attendance of 
another person.  The May 1999 physician's statement on form 
VSO 3 indicates that the veteran cannot keep himself clean 
and cannot protect himself from the dangers inherent in his 
daily environment.  The VA aid and attendance examination 
report indicates that the veteran is unable to cook, take out 
the trash, climb stairs, or walk more than 100 feet without 
assistance.  

In light of the above, entitlement to special monthly pension 
based on the need for regular aid and attendance of another 
person is granted.  38 C.F.R. § 3.352(a) (2000).


ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person is 
granted.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

